Exhibit 99.1 YM BIOSCIENCES INC. NOTICE OF 2007 ANNUAL AND SPECIAL MEETING OF SHAREHOLDERS AND MANAGEMENT PROXY CIRCULAR NOTICE OF ANNUAL AND SPECIAL MEETING OF SHAREHOLDERS NOTICE IS HEREBY GIVEN THAT the annual and special meeting (the “Meeting”) of shareholders of YM BioSciences Inc. (the “Corporation”) will be held at the TSX Broadcast Centre, Gallery Room, located at The Exchange Tower, 130 King Street West, Toronto, Ontario, Canada M5X 1X1, on November 28, 2007 at 4:00 PM (Toronto time) for the following purposes: 1. to receive the 2007 Annual Report of the Corporation, containing the audited consolidated financial statements of the Corporation for the fiscal year ended June 30, 2007, and the auditor’s report thereon; 2. to elect the directors of the Corporation; 3. to reappoint the auditors and authorize the directors to fix their remuneration; 4. to consider and, if thought advisable, to pass, with or without amendment, two ordinary resolutions approving certain amendments to the Corporation’s stock option plan, the full text of which are set out in Schedule “A” to the accompanying Management Proxy Circular; 5. to consider and, if thought advisable, to pass, with or without amendment, an ordinary resolution approving a shareholder rights plan, the full text of which is set out in Schedule “B” to the accompanying Management Proxy Circular; and 6. to transact such further and other business as may properly come before the Meeting or any adjournment or adjournments thereof. The specific details of the matters proposed to be put before the Meeting are set forth in the Management Proxy Circular that accompanies and forms part of this Notice. Dated at Toronto, Ontario, October 22, 2007. BY ORDER OF THE BOARD OF DIRECTORS David G.P. Allan (signed) Chief Executive Officer Notes: 1. A Management Proxy Circular, Proxy and the 2007 Annual Report accompany this Notice of Meeting.Registered shareholders who are unable to present at the Meeting are kindly requested to specify on the accompanying form of proxy the manner in which the shares represented thereby are to be voted, and to sign, date and return same in accordance with the instructions set out in the Proxy and Proxy Circular. 2. The directors have fixed a record date of October 22, 2007.Accordingly, shareholders registered on the books of the Corporation at the close of business on October 9, 2007, are entitled to notice of the Meeting. 3. Persons who are registered as shareholders on the books of the Corporation at the close of business on October 22, 2007 are entitled to vote at the Meeting. If you are a beneficial shareholder and receive these materials through your broker or another intermediary, please complete and return the materials in accordance with the instructions provided to you by your broker or intermediary. MANAGEMENT PROXY CIRCULAR Table of Contents SOLICITATION OF PROXIES 1 MANNER IN WHICH PROXIES WILL BE VOTED 1 VOTING BY BENEFICIAL SHAREHOLDERS 2 AUTHORIZED CAPITAL 3 PRINCIPAL HOLDERS OF VOTING SECURITIES 3 PARTICULARS OF MATTERS TO BE ACTED ON 3 1.Election of Directors 3 2.Appointment and Remuneration of Auditors 6 3.Approval of Amendments to the Stock Option Plan 6 4.Approval of Shareholders Rights Plan 7 STATEMENT OF EXECUTIVE COMPENSATION 10 CORPORATE GOVERNANCE DISCLOSURE STATEMENT 16 INTEREST OF INFORMED PERSONS IN MATERIAL TRANSACTIONS 16 CERTIFICATE 16 YM BIOSCIENCES INC. MANAGEMENT INFORMATION CIRCULAR SOLICITATION OF PROXIES This Management Information Circular (the “Circular”) is furnished in connection with the solicitation of proxies by the Management of YM BioSciences Inc. (“YM BioSciences” or the “Corporation”) for use at the annual and special meeting of shareholders of the Corporation (the “Meeting”) to be held at the TSX Broadcast Centre, Gallery Room, located at The Exchange Tower, 130 King Street West, Toronto, Ontario, Canada M5X 1X1, on November 28, 2007 at 4:00 PM (Toronto time) and at any adjournment or adjournments thereof, for the purposes set out in the foregoing Notice of Meeting (the “Notice”).It is expected that the solicitation of proxies will be primarily by mail.Proxies may also be solicited personally or by the Corporation’s investor relations group by telephone and by officers and directors of the Corporation (but not for additional compensation).The costs of solicitation will be borne by the Corporation.Except as otherwise stated, the information contained herein is given as of the date hereof. Holders of common shares (the “Common Shares”) may vote on all matters to come before the Meeting.The form of proxy forwarded to holders of Common Shares affords the shareholder the opportunity to specify the manner in which the proxy nominees are to vote with respect to any specific item by checking the appropriate space in order to indicate whether the Common Shares registered in the shareholder’s name shall be: (i) voted for or withheld from voting for each of the directors to be named in this Circular; and (ii) voted for or withheld from voting for the appointment of auditors and authorizing the directors to fix their remuneration. The proxy must be signed by the holders of Common Shares or the shareholder’s attorney duly authorized in writing or, if the shareholder is a corporation, under its corporate seal or by an officer or attorney thereof duly authorized.Persons signing as executors, administrators, trustees or in any other representative capacity should so indicate and give their full title as such.A partnership should sign in the partnership’s name and by an authorized person(s). The persons named in the enclosed form of proxy are officers of the Corporation and represent Management. Each shareholder has the right to appoint a person other than the persons named in the accompanying form of proxy, who need not be a shareholder, to attend and act for him and on his behalf at the Meeting. A shareholder wishing to appoint some other person as a representative at the Meeting may do so either by inserting such person’s name in the blank space provided in the form of proxy or by completing another proper form of proxy and, in either case, delivering the completed form of proxy to the Corporation’s Registrar and Transfer Agent CIBC Mellon Trust Company, Attention: Proxy Department, P.O. Box 721, Agincourt, ON M1S 0A1 or faxed to (416) 368-2502 at least 24 hours before the Meeting timeor to the Secretary of the Corporation in time for use at the Meeting. A proxy given by a shareholder for use at the Meeting may be revoked at any time prior to its use.In addition to revocation in any other manner permitted by law, a proxy may be revoked by an instrument in writing executed by the shareholder or by the shareholder's attorney authorized in writing or, if the shareholder is a corporation, by an officer or attorney thereof duly authorized in writing, and deposited either at the registered office of the Corporation at any time up to and including the last business day preceding the day of the Meeting, or any adjournment thereof, at which the proxy is to be used, or with the chairman of the Meeting on the day of the Meeting, or any adjournmentthereof.The head office of the Corporation is located at 5045 Orbitor Drive, Building 11, Suite 400, Mississauga, Ontario, L4W 4Y4. MANNER IN WHICH PROXIES WILL BE VOTED The management representatives designated in the enclosed forms of proxy will vote or withhold from voting the shares in respect of which they are appointed by proxy on any ballot that may be called for in accordance with the instructions of the shareholder as indicated on the proxy and, if the shareholder specifies a choice with respect to any matter to be acted upon, the shares will be voted accordingly. In the absence of such direction, such shares will be voted by the management representatives in favour of the passing of the matters set out in the Notice. The accompanying form of proxy confers discretionary authority upon the persons named therein with respect to amendments or variations to matters identified in the Notice, and with respect to other matters which may properly come before the Meeting or any adjournment thereof. At the date hereof, management of the Corporation knows of no such amendments, variations or other matters. However, if any other matters should properly come before the Meeting, the proxy will be voted on such matters in accordance with the best judgment of the proxy nominee. VOTING BY BENEFICIAL SHAREHOLDERS The information in this section is of significant importance to shareholders who do not hold their shares in their own name. Only registered shareholders or duly appointed proxyholders are permitted to vote at the Meeting. Most shareholders of the Corporation are “non-registered” shareholders because the voting shares they own are not registered in their names but are instead registered in the name of the brokerage firm, bank or trust company through which they purchased the voting shares. More particularly, a person is not a registered shareholder in respect of Common Shares which are held on behalf of that person (the “Non-Registered Holder”) but which are registered either: (a) in the name of an intermediary (an “Intermediary”) that the Non-Registered Holder deals with in respect of the Common Shares (Intermediaries include, among others, banks, trust companies, securities dealers or brokers and trustees or administrators of self-administered RRSP's, RRIFs, RESPs and similar plans); or (b) in the name of a clearing agency (such as The Canadian Depository for Securities Limited (“CDS”)) of which the Intermediary is a participant. In accordance with the requirements of National Instrument 54-101, the Corporation has distributed copies of the Notice, this Information Circular and the Proxy (collectively, the “Meeting Materials”) to the clearing agencies and Intermediaries for onward distribution to Non-Registered Holders. Intermediaries are required to forward the Meeting Materials to Non-Registered Holders unless a Non-Registered Holder has waived the right to receive them.Very often, Intermediaries will use service companies to forward the Meeting Materials to Non-Registered Holders.Generally, Non-Registered Holders who have not waived the right to receive Meeting Materials will either: (a) be given a form of proxy which has already been signed by the Intermediary (typically by a facsimile, stamped signature), which is restricted as to the number of shares beneficially owned by the Non-Registered Holder but which is otherwise not completed.Because the Intermediary has already signed the form of proxy, this form of proxy is not required to be signed by the Non-Registered Holder when submitting the proxy.In this case, the Non-Registered Holder who wishes to submit a proxy should otherwise properly complete the form of proxy and deliver it to CIBC Mellon Trust Company, Attention: Proxy Department, P.O. Box 721, Agincourt, ON M1S 0A1; or (b) more typically, be given a voting instruction form which is not signed by the Intermediary, and which, when properly completed and signed by the Non-Registered Holder and returned to the Intermediary or its service company, will constitute voting instructions (often called a“proxy authorization form”) which the Intermediary must follow.Typically, the proxy authorization form will consist of a one page pre-printed form. Sometimes, instead of the one page pre-printed form, the proxy authorization form will consist of a regular printed proxy form accompanied by a page of instructions which contains a removable label containing a bar-code and other information. In order for the form of proxy to validly constitute a proxy authorization form, the Non-Registered Holder must remove the label from the instructions and affix it to the form of proxy, properly complete and sign the form of proxy and return it to the Intermediary or its service company in accordance with the instructions of the Intermediary or its service company. In either case, the purpose of this procedure is to permit Non-Registered Holders to direct the voting of the Common Shares which they beneficially own. Should a Non-Registered Holder who receives one of the above forms wish to vote at the Meeting in person, the Non-Registered Holder should strike out the names of the Management Proxyholders and insert the Non-Registered Holder's name in the blank space provided. In either case, Non-Registered Holders should carefully follow the instructions of their Intermediary, including those regarding when and where the proxy or proxy authorization form is to be delivered. - 2 - AUTHORIZED CAPITAL The authorized share capital of the Corporation consists of 500,000,000 Common Shares without nominal or par value, 500,000,000 Class A non-voting common shares without nominal or par value, 500,000,000 Class A preferred shares without nominal or par value and 500,000,000 Class B preferred shares, issuable in series, without nominal or par value, of which 58,216,309 Common Shares were issued and outstanding as at the close of business on October 22, 2007 (the “Record Date”). Each Common Share carries one vote in respect of each matter to be voted upon at the Meeting.Only holders of Common Shares of record at the close of business on the Record Date are entitled to vote at the Meeting, except to the extent that a person has transferred any of his or her Common Shares after that date and the transferee establishes proper ownership and requests, not later than ten (10) days before the Meeting, that his or her name be included in the list of shareholders for the Meeting, in which case the transferee is entitled to vote his or her shares at the Meeting. PRINCIPAL HOLDERS OF VOTING SECURITIES As at the date hereof, to the knowledge of the directors and officers of the Corporation, the there are no persons or corporations who beneficially own, directly or indirectly, or exercise control or direction over, shares of the Corporation carrying more than 10% of the voting rights attached to any class of outstanding shares of the Corporation entitled to vote in connection with any matters being proposed for consideration at the Meeting. PARTICULARS OF MATTERS TO BE ACTED ON 1. Election of Directors The Board of Directors of the Corporation (the “Board of Directors” or the “Board”) has fixed the number of directors at eight. Of the Corporation’s current directors, six intend to stand for election to the Board.Management has put forward the names of such current directors as well as two additional individuals as nominees as outlined below. The term of each of the Corporation’s present directors expires at the conclusion of the Corporation’s next annual general meeting of shareholders or until his or her successor is duly elected or appointed, unless he or she resigns, is removed or becomes disqualified in accordance with the Corporation’s bylaws or governing legislation. The persons named in the enclosed form of proxy intend to vote for the re-election of each of the below-named nominees unless otherwise instructed on a properly executed and validly deposited proxy. Management does not contemplate that any nominees named below will be unable to serve as a director but, if that should occur for any reason prior to the Meeting, the persons named in the enclosed form of proxy reserve the right to vote for another nominee in their discretion. The following table sets out the name of each person proposed to be nominated by management for election as a director at the Meeting, all offices the Corporation now held by such person, their principal occupation, the period of time for which they have been a director of the Corporation, and the number of Common Shares of the Corporation beneficially owned by them, directly or indirectly, or over which they exercise control or direction, as at the date hereof. The information as to Common Shares owned or controlled has been provided by the person named. Biographical information for each director is also provided below. - 3 - Name, Age and Municipality of Residence Present Principal Occupation and positions with the Corporation Director Since Common Shares beneficially owned, directly or indirectly, or controlled or directed David G.P. Allan, 65 Toronto, Ontario Chairman and Chief Executive Officer, YM BioSciences Inc. August 23, 1994 839,659 Thomas I.A. Allen, Q.C., 68 (1)(2)(3)(4) Toronto, Ontario Partner, Ogilvy Renault LLP, Toronto December 13, 1996 Nil Mark Entwistle, M.A., 52,(3) Ottawa, Ontario President, Chibas Consulting Inc. October 9, 1997 Nil Henry Friesen, C.C., M.D., F.R.S.C., 74 (1) Winnipeg, Manitoba Former Chair, Genome Canada September 10, 2001 Nil Philip Frost, M.D., Ph.D., 66 Morristownship, New Jersey President, Calesca Pharmaceuticals, New Jersey - Nil François Thomas, M.D., 49 Brussels, Belgium Managing Director, Bioserve Ltd., London, and Senior Advisor to Bryan Garnier investment bank, Paris - Nil Gilbert Wenzel, PhD, 51 Zurich, Switzerland President and CEO, Quisisana AG, Zurich March 19, 2001 Nil Tryon M. Williams, BSc, 68,(1)(2) London, UK CEO, CellStop Systems, Inc. November 6, 1995 20,100 (1)Member of Audit Committee. (2)Member of Corporate Governance and Nominating Committee. (3)Member of Compensation Committee. (4) Lead Director. For the past five years, each of the foregoing directors and officers of the Corporation has been engaged in his or her current occupation or in other capacities with the same or a related entity, except as follows: Dr. Friesen, was most recently Chair, Genome Canada from 2000 until July 2005; Dr. Frost was most recently Executive Vice President and Chief Scientific Officer of Imclone Systems from 2005 to 2007 and prior to 2005, was Vice-President for Oncology and Co-Director of the Oncology Therapeutic Area Leadership Team at Wyeth. Biographical Information David G.P. Allan Mr. Allan has been Chief Executive Officer of the Corporation since April 1998 and Chairman of the board of directors of the Corporation since 1994.In addition, Mr. Allan is a Director of Synthemed Inc. (medical devices) USA and DiaMedica Inc. (diabetes therapeutics) Canada. In 1992 he founded the Knowledge-Based Industries Group of a Canadian investment banking firm, organized as the first in Canada involved in financing, analyzing and creating strategic alliances for life sciences and information technology companies, where he was Executive Director until 1998. Mr. Allan is a former governor of The Toronto Stock Exchange, a member, and working group Chair, of the Ontario Biotechnology Advisory Board, the Awards Selection Committee for the Networks of Centres of Excellence in Canada and of the Board of Trustees for the Ontario College of Art and Design. Mr. Allan is currently a member of BioteCanada’s Emerging Companies Advisory Board. Thomas I.A. Allen, Q.C., F.C.I.ARB Mr. Allen is counsel to Ogilvy Renault, a Canadian law firm, and Chairman of Westwind Capital Corporation, the parent of an institutional investment dealer with offices in Canada and England. Mr. Allen was the initial Chairman of the Accounting Standards Oversight Council of Canada and was a member of the Advisory Board of the Office of the Superintendent of Financial Institutions of Canada. He is currently a director of a number of public companies including Middlefield Bancorp Limited, Mundoro Mining Inc., Longview Capital Partners Inc., Finavera Renewables Inc. and Terra Nova Gold Inc.Mr. Allen has recently been acting as Chairman of the Task Force to Modernize Securities Legislation in Canada. - 4 - Mark Entwistle, M.A. Prior to founding his own consulting practice in 1997 in international trade, political business intelligence and strategic communications, Mr. Entwistle wasAmbassador of Canada to the Republic of Cubafrom 1993 to 1997. He is a recognized international expert in Cuban politics, economy and business. Mr. Entwistle was previously a career diplomat with the Canadian Department of Foreign Affairs and International Trade in a variety of embassy positions from 1982 to 1997, and served as Press Secretary and Director of Communications to two Canadian Prime Ministers from 1991-1993, and as an advisor to the Minister of Foreign Affairs of Canada. He is a director of several privately held companies, director of several non-profits and Fellow of the Canadian Defence and Foreign Affairs Institute. Mr. Entwistle has been a director of the Corporation since October 1997. Henry Friesen, C.C., M.D., F.R.S.C. Dr. Friesen was most recently Chair, Genome Canada, a $600 million budget non-profit organization that supports national genomics to benefit Canadian science and industry from 2000 until July 2005. Dr. Friesen was appointed Chair of the Gairdner Foundation, an organization that offers Canada’s most prestigious international prizes in biomedical research. From 1991 to 2000 Dr. Friesen was President of the Medical Research Council of Canada and was instrumental in transforming it into the Canadian Institute of Health Research, an organization with an annual budget of over $650 million per year dedicated to supporting Canadian researchers as well as industry participants. Dr. Friesen is noted for his discoveries about the human hormone prolactin and as Head of the Department of Physiology and Distinguished Professor Emeritus of Medicine at the University of Manitoba. Dr. Friesen is a Fellow of the Royal Society of Canada, a Companion of the Order of Canada and also sits on the board of directors of Sanofi Pasteur Canada and Spectral Diagnostics Inc. Dr. Friesen has been a director of the Corporation since November 2001. Philip Frost, M.D., Ph.D. Dr. Philip Frost is currently the President of Calesca Pharmaceuticals. In 2005, Dr. Frost was appointed Executive Vice President and Chief Scientific Officer at ImClone Systems Inc. where he oversaw the company’s research, clinical and regulatory departments. He subsequently held the post of Interim Chief Executive Officer until December 2006. Prior to ImClone Systems, Dr. Frost served as Vice President of Oncology and Co-Director of the Oncology Therapeutic Area Leadership Team at Wyeth, where he was responsible for the development of various oncology compounds and contributed to the approval and commercialization of Mylotarg® for the treatment of a specific form of acute myeloid leukemia. Dr. Frost has held the positions of Adjunct Professor of Cell Biology and Adjunct Professor of Medicine at The University of Texas M. D. Anderson Cancer Center since 1992. He is also a Director of Innovive Pharmaceuticals, a New York-based oncology company. François Thomas, M.D. Dr. François Thomas, a board certified medical oncologist, is a member of the Board of Directors of Unibioscreen, Eurogentec and DNA therapeutics, and formerly was a Director of Newron, Entomed, Neurotech, Novexel and CropDesign. Dr. Thomas is currently a Senior Advisor at Bryan Garnier, a Paris-based investment bank, and is responsible for corporate finance activities for pharmaceutical and biotechnology companies. Dr. Thomas has been a Venture Partner at Atlas Venture (London, UK), and a General Manager at Bioserve Ltd (Cambridge, UK), a consultancy for the life science arena. He was previously Vice President Licensing, Medical Affairs and Pharmacogenomics at Genset (Paris, France), Vice President, Clinical Development at Ipsen (Paris, France) and Assistant Professor of Medical Oncology at Institut Gustave Roussy (Paris, France). Gilbert Wenzel, Ph.D. Dr. Wenzel is currently President and Chief Executive Officer of Quisisana AG, a business development firm focused on pharmaceuticals. Prior to founding Quisisana in January 2003, Dr. Wenzel joined Novartis Group, a global pharmaceutical manufacturer, in November 2000 where he served as Head of Strategic Planning and a Member of its Executive Committee until January 2003. Prior to joining Novartis in November 2000, Dr. Wenzel spent 15 years with McKinsey & Co., an international management consulting firm, and was a member of the European Leadership Group of its Pharma/Healthcare Sector and of the European New Venture Initiative. From 1981 to 1985, Dr. Wenzel was at Hoechst AG in Germany and developed global strategies for generics and over-the-counter medicines. Dr. Wenzel has been a director of the Corporation since March 2001. - 5 - Tryon M. Williams, B.Sc. Mr. Williams is the Chairman, CEO and director of CellStop Systems, Inc., an automobile security device manufacturer, and CEO and director of Bingo.com, Ltd., an internet technology company. Since 1993, Mr. Williams has been Adjunct Professor, Sauder School of Business, The University of British Columbia.
